In an action to recover damages for malicious prosecution, defendants Sears, Roebuck & *581Co. and Mitchell P. Yanik appeal from a judgment of the Supreme Court, Orange County, entered October 15, 1979, which, upon a jury verdict, awarded plaintiff $55,250 as compensatory damages payable by both appellants, $240,000 as punitive damages payable by appellant Sears and $60,000 as punitive damages payable by appellant Yanik. Judgment modified, on the law, by deleting therefrom the provision awarding plaintiff punitive damages against defendants Sears and Yanik and substituting therefor a provision severing that claim as against said defendants and granting a new trial with respect thereto limited to the issue of damages only unless plaintiff serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict as to punitive damages to $65,000 to be apportioned 80% against defendant Sears and 20% against defendant Yanik. As so modified, judgment affirmed, without costs or disbursements. The time for plaintiff to serve and file the stipulation is extended until 20 days after service upon her of a copy of the order to be made hereon, together with notice of entry thereof. In the event plaintiff so stipulates, then the judgment as so reduced and amended, is affirmed, without costs or disbursements. The punitive damages awarded were excessive to the extent indicated herein. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.